Title: To George Washington from Stephen Sayre, 20 November 1790
From: Sayre, Stephen
To: Washington, George



Sir
Havre de Grace 20th novr 1790

I had the honor of sending you a short narative of my past conduct, as it respects the public, by one of the last Ships from this port.
Since writing that Letter, the Marquis de la Fayette has promised to write in my favour; he remembers my having, during the war, stated my complaints—he also remembers my having suggested the mode, & pointed out the method, of having the Island of Porto Rico, made, a free port, upon the settlement of the Peace, here, in 1782—and that this was nearly being carried into execution, by his exertions, with this Court—nothing having finally prevented it, but a resolution of Council in which after examining many naval Officers—it was thought safer, for the Island of St Domingo—that it should be in the hands of Spain, than, as a neutral port, where the Fleets of England might find greater facility to annoy them.
This Idea only, prevented America from the benefits she would have otherways had, in trading to that rich & valuable Island; which would, by this day (under the guarantee of the four powers, negotiating—I might say five powers)—have been doubled in value by accession of planters from all the other Islands.
The British Minister was to have demanded this Island, The Minister of France, was to have so far acceeded, to this demand, as to let it be declared neuter—standing so, like the Hans Towns in Germany—by this the world would have been benefited—no one would have been injured—But had even this been effected

—I may presume to suppose the only man who had proposed it, might have been forgotten. I do not pretend to be the wise man, who saved the City—& who was forgotten—but I have done much more for my Country than that.
Tho’ in my last Letter, I did mention the consulship of this port—I beg to say, upon farther reflection, it is not worth my acceptance. It is not for me to choose my appointment but, I trust you will, at all events, think me worthy being Secretary to the Legation here—or, if a Minister is sent to London to be so there—I should be satisfied with either—leaving every Idea of advancement to my future conduct—I presume tho’ you may have many personal applications, you are too just, to neglect me—I am going soon again to Paris for the Winter—as Mr Short is in Holland, Letters to Peregoax, Banker in paris will come safe. I am most respectfully yours &c. &c.

Stephensayre

